
	

114 HR 608 IH: To authorize the President to award a gold medal on behalf of Congress to Muhammad Ali in recognition of his contributions to the Nation.
U.S. House of Representatives
2015-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 608
		IN THE HOUSE OF REPRESENTATIVES
		
			January 28, 2015
			Mr. Carson of Indiana introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To authorize the President to award a gold medal on behalf of Congress to Muhammad Ali in
			 recognition of his contributions to the Nation.
	
	
 1.FindingsCongress finds the following: (1)Born Cassius Marcellus Clay, Jr., on January 17, 1942, in Louisville, Kentucky, Muhammad Ali was the first child of Cassius, Sr., and Odessa Clay.
 (2)Muhammad Ali is one of the most celebrated athletes of the 20th century. He has produced some of America’s greatest sports memories, from winning a gold medal at the 1960 Summer Olympics to lighting the Olympic torch at the 1996 Summer Olympics.
 (3)After an impressive amateur career, during which he recorded 131 wins and only 7 losses and won 2 National AAU light heavyweight titles, Muhammad Ali became the first professional boxer in history to capture the heavyweight title 3 separate times.
 (4)Muhammad Ali defeated every challenger he faced in the ring. But, on April 28, 1967, he was stripped of his boxing title and barred from competing for being a conscientious objector to the war in Vietnam on religious and moral grounds. However, following a unanimous United States Supreme Court decision in 1971, Muhammad Ali’s conscientious objector status was confirmed, his boxing license was reinstated, and he was cleared of any wrongdoing.
 (5)As an African-American and a Muslim living in an era that continued to question his civil rights, Muhammad Ali battled issues of race and religion, and has received recognition as one of the champions of the Civil Rights Movement in the United States.
 (6)Muhammad Ali is the recipient of many awards for his sporting prowess and his support of racial harmony, including the Dr. Martin Luther King Memorial Award, the Spirit of America Award, the Amnesty International Lifetime Achievement Award, the Arthur Ashe Award for Courage, the Essence Living Legend Award, the Rainbow Coalition Lifetime Achievement Award, the XNBA Human Spirit Award, the Presidential Citizens Medal, and the Presidential Medal of Freedom.
 (7)Muhammad Ali has been acknowledged by many organizations for his achievements both inside and outside the boxing ring, including being crowned Sportsman of the Century by Sports Illustrated, being named Athlete of the Century by GQ magazine, being named Sports Personality of the Century by the British Broadcasting Corporation, being named Kentucky Athlete of the Century by the Kentucky Athletic Hall of Fame, being named Kentuckian of the Century by the State of Kentucky, being named Louisvillian of the Century by the Advertising Club of Louisville, being named Boxer of the Century by the World Sports Awards of the Century, being recognized by the International Boxing Hall of Fame, and receiving honorary doctorate degrees from Muhlenberg College and Western Kentucky University, as well as an honorary doctorate of humanities at Princeton University’s 260th graduation ceremony.
 (8)Muhammad Ali received the prestigious Otto Hahn Peace Medal in Gold from the United Nations Association of Germany for his work with the United Nations and the Civil Rights Movement in the United States.
 (9)Muhammad Ali was selected by the California Bicentennial Foundation for the U.S. Constitution to personify the vitality of the Bill of Rights in various high-profile activities.
 (10)Despite having been diagnosed with Parkinson’s Syndrome in the early 1980s, Muhammad Ali has dedicated his life to the cause of universal human rights and freedom. His commitment to equal justice and peace has touched the lives of hundreds of thousands of people worldwide.
 (11)President Jimmy Carter asked Muhammad Ali to meet with African leaders in Tanzania, Kenya, Nigeria, Liberia, and Senegal as part of President Carter’s diplomatic efforts on behalf of human rights in the 1980s.
 (12)In 1990, Muhammad Ali traveled to the Middle East to seek the release of American and British hostages that were being held as human shields in the first Gulf War. As a result of his intervention, 15 United States hostages were freed on December 2nd of that year.
 (13)In 1998, Muhammad Ali was chosen as the U.N. Messenger of Peace. (14)Several Presidents of the United States have recognized Muhammad Ali, including President George W. Bush who, on November 17, 2002, called him a man of peace and stated that across the world, billions of people know Muhammad Ali as a brave, compassionate, and charming man, and the American people are proud to call Muhammad Ali one of our own, President Bill Clinton who stated that Muhammad Ali captured the world’s imagination and its heart. Outside the ring, Muhammad Ali has dedicated his life to working for children, feeding the hungry, supporting his faith, and standing up for racial equality. He has always fought for a just and more humane world, breaking down barriers here in America and around the world. There are no telling how many tens of millions of people had their hearts swell with pride and their eyes swell with tears in 1996 when Muhammad Ali lit the Olympic torch, because we know, now and forever, he is the greatest, President Jimmy Carter who cited Muhammad Ali as Mr. International Friendship, and President Barack Obama who, as a Senator, had a framed picture of Muhammad Ali hanging in his office, and before announcing his intentions to run for President, Obama visited with Muhammad Ali at the Ali Center in Louisville, Kentucky.
 (15)Muhammad Ali continues to encourage humanity through his perseverance and the support of thousands of people. He has helped such organizations as the Chicago-based adoption agency, The Cradle; the Make-A-Wish Foundation; the Special Olympics’ organization, Best Buddies; and Herbert E. Birch Services, an organization that runs a school for handicapped children and young adults, in addition to a summer camp for children infected with AIDS.
 (16)Muhammad Ali and his wife Lonnie are founding directors of the Muhammad Ali Parkinson Center in Phoenix, Arizona, and have helped raise over $50 million for Parkinson’s research. The Center’s mission is to provide excellence in treatment, research, and education for patients and families affected by Parkinson’s disease and other movement disorders, regardless of ability to pay.
 (17)Muhammad Ali is an inspiration to countless individuals with Parkinson’s disease, including members of the Rock Steady Boxing Foundation in Indianapolis, Indiana, which was founded to give people with Parkinson’s disease hope by improving their quality of life using boxing for fitness.
 (18)Muhammad Ali is one of the founding members of Athletes for Hope, an organization created by a few very successful athletes of exemplary character who have a deep commitment to charitable and community causes.
 (19)Muhammad Ali also established the Muhammad Ali Center in his hometown of Louisville, Kentucky, which promotes respect, hope, and understanding, and inspires people everywhere to be as great as they can be. A visitor of the Muhammad Ali Center experiences the hows of Ali’s life: how he found the courage, the dedication, and the discipline to become who he is today; how he found the conviction to stand up for what he believed; and how he turned his passion for excellence in the ring to a passion for peace on the world stage.
 (20)Like Muhammad Ali himself, the Muhammad Ali Center focuses on what brings individuals together, not what sets them apart, and is a global gathering place to which people can come, both online and in person, to learn, share, and celebrate our commonalities as human beings and to formulate ways of advancing humanity.
 (21)Muhammad Ali has helped to provide more than 22,000,000 aid packets to assist people in need, and until recently traveled, on average, more than 200 days per year for humanitarian causes.
 (22)Muhammad Ali, known simply as the greatest, has transcended the glamour and glory of being a sports champion to become not only one of the greatest sports figures, but one of the greatest role models of our time.
			2.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of Congress, of a gold medal of appropriate design, to Muhammad Ali in recognition of his contributions to the Nation.
 (b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by the Secretary.
 3.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 2 at a price sufficient to cover the cost of the bronze medals (including labor, materials, dies, use of machinery, and overhead expenses) and the cost of the gold medal.
 4.National medalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
		
